Citation Nr: 0113499	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-50 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the residuals of a 
right eye injury.

2.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, among other things, found that the 
veteran had not submitted new and material evidence to reopen 
his previously denied claims for service connection for a 
right eye disorder and a back disorder.  The appealed issues 
came before the Board in September 2000, and both claims were 
reopened as the Board found that new and material evidence 
had been submitted.  The issues on appeal, however, were 
remanded for further development.  The matter has now been 
returned to the Board for consideration.

The issue of service connection for the residuals of a back 
injury will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right eye disorder is a result of inservice 
ocular trauma.


CONCLUSION OF LAW

The veteran's right eye disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for the residuals of a right 
eye injury under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims.  The veteran was afforded VA 
examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer to advance any and all 
arguments in favor of his claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record reveals that the veteran was hit on 
the right side of his head during active service.  Although 
x-rays of the veteran's skull performed in May 1951 were 
essentially negative, the veteran maintains that he continued 
to have decreased vision in his right eye. 

Post-service ophthalmologic treatment records show continued 
complaints of decreased vision in the right eye following an 
injury in service.  In March 1987, a private ophthalmologist 
found evidence of old ocular trauma in the right eye and 
advised the veteran that he would require cataract extraction 
to improve his vision.  In 1996, the veteran sought treatment 
from another private ophthalmologist and underwent cataract 
surgery in the right eye.  The physician opined that the 
veteran's right eye problems were more likely than not a 
result of being hit in the eye during service.  The physician 
further noted in February 1997, that the veteran's right eye 
cataracts were a result of trauma while his left eye 
cataracts were secondary to other degenerative changes.

In October 1997, the veteran underwent VA ophthalmologic 
examination.  It was noted that he had recently undergone 
cataract extraction and intraocular lens placement, but 
continued to have decreased vision in his right eye.  The 
diagnostic impression was status-post cataract extraction of 
the right eye with no etiological opinion rendered.

In September 2000, the Board remanded this matter to have the 
October 1997 ophthalmologic examiner review the veteran's 
claims folder and render an opinion as to the likelihood of 
the veteran's current disorder being related to his inservice 
injury.  It appears, however, that the RO simply ordered a 
new examination and scheduled it in November 2000, 
approximately one week after a compensation and pension 
examination in the orthopedic clinic.  The veteran failed to 
report for this examination, but was present at the 
orthopedic examination the previous week.

Based on the evidence as outlined above, and resolving all 
reasonable doubt in favor of the veteran pursuant to 
38 C.F.R. § 3.102, the Board finds that the veteran's right 
eye disorder is the result of ocular trauma incurred in 
service.  The evidence consistently shows that the veteran 
complained of decreased vision in the right eye following his 
being hit in the head during service.  His service medical 
records show a head injury.  And, the medical opinions of 
record link his current right eye disorder to trauma.  As 
there is no evidence of an intervening right eye injury, the 
Board finds that it is just as likely as not that the 
residuals of a right eye injury were incurred during service.  

The Board notes that the veteran is in declining health and 
his failure to appear at the November 2000 VA examination is 
not construed as non-compliance as there may have been some 
confusion regarding the dates of the VA examinations as they 
were scheduled so close together, but not on the same day.  
Therefore, in an effort to expedite the resolution of this 
matter and not penalize the veteran, the Board is entering a 
final determination of his claim, and service connection for 
the residuals of a right eye injury is granted.


ORDER

Entitlement to service connection for the residuals of a 
right eye injury is granted.


REMAND

The veteran's service medical records are void of any 
complaints of a back injury.  Although the veteran asserts 
that his service medical records were destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri, there is no objective evidence to suggest that all 
of his service medical records were not associated with his 
claims folder prior to that event.  Furthermore, the RO 
attempted to obtain treatment records from the facilities 
identified by the veteran as having treated him for a back 
injury in service, but there were no records found.

Post-service orthopedic treatment records show that the 
veteran presented for treatment in March 1977, and related a 
history of having recently fallen in a store injuring his 
back and right shoulder.  He was treated by a private 
physician.  In April 1979, the veteran underwent VA 
examination and reported having an onset of periodic episodes 
of low back pain in 1946 or 1947, stating that he had no 
history of a serious back injury.  In a June 1979 statement 
from the veteran, he related having back problems as a result 
of, "activities in the field."

In May 1981, the veteran presented for treatment at a VA 
Medical Center and related having fallen during service in 
1950.  Upon examination, he was found to have severe 
degenerative disc disease at the L1 and L2 levels.  The 
orthopedist opined that the veteran's degenerative disease 
was most probably a result of the inservice injury.  There is 
no evidence of this physician having been provided the 
history of the veteran's 1977 fall.

Treatment records dated in August 1996, reflect complaints of 
low back pain and numbness since 1974 and the wearing of a 
back brace since that time.  X-rays showed severe 
degenerative lumbar curve, noted to be at least as likely as 
not the result of an injury.  The veteran was noted to 
require conservative treatment due to his overall poor 
health.  A copy of this treatment note was later submitted by 
the veteran with "1974" crossed out and "1950" inserted.  
The treating physician's office verified that the 1974 date 
was correct.

In July 1996, the veteran submitted statements from his 
sister and his ex-wife.  Both statements attest to the 
veteran having returned from service with back pain.  The 
veteran's ex-wife stated that the veteran had worn a back 
brace since the 1950's.

The veteran appeared and testified before an RO Hearing 
Officer in August 1996, stating that he injured his back in 
service when he fell off of a radar van.  The veteran 
testified that he was treated with pain medication and bed 
rest and that x-rays of his back were taken at that time.

In November 2000, pursuant to the remand decision of this 
Board, the veteran underwent VA orthopedic examination and 
related falling aboard a merchant marine ship in 1945, being 
treated with physical therapy and medication, and returning 
to duty after approximately one and one-half months.  He also 
related having numerous injuries over his lifetime of working 
construction.  Following a complete examination, he was found 
to have degenerative disc disease with probable idiopathic 
scoliosis, moderately symptomatic.  The examiner opined that 
in all medical probability, the veteran's current 
degenerative symptoms were the result of a totality of life 
experiences as the natural progression or sequelae of 
idiopathic scoliosis.  

However, the examiner was asked specifically to offer an 
opinion whether it is at least as likely as not that any 
currently identified back disability was related to his 
military service.  While the Board did not state it as a 
requirement, it should have been apparent that the claims 
folder had to be made available to the examiner for review of 
the record preferably prior to the actual clinical 
examination, but at least prior to rendering the opinion.  
Otherwise, the examining physician' knowledge of the case is 
limited to the history provided by the veteran and whatever 
else might be in a particular medical file.  

The medical evidence favoring the veteran's claim are the 
private medical statement dated in August 1996 and a VA 
medical examiner's opinion in a clinical record dated in May 
1981 (erroneously reported in the Board's prior remand 
decision as May 1987).  The more recent statement is very 
broad and, by itself, not very persuasive.  There is a 
question in this case of continuity of symptomatology 
following service and medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

Therefore, this matter is REMANDED for the following action:

The claims folder and a copy of this 
Board decision are to be furnished the 
physician who examined the veteran in 
November 2000 or to another orthopedic 
examiner if the former is no longer 
available.  With respect to each 
disability for which a diagnosis was 
rendered in November 2000, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is etiologically 
related to an injury alleged to have 
been sustained in service.  The 
rationale for all opinions expressed 
should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

